DECISION AND JUDGMENT ENTRY
This is an appeal from a judgment of the Lucas County Court of Common Pleas which granted summary judgment to appellee, Wigest Corporation, in this personal injury action. For the reasons stated herein, this court affirms the judgment of the trial court.
Appellant sets forth the following assignment of error:
 "THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT TO THE DEFENDANT, WIGEST CORPORATION."
In considering appellant's assignment of error and arguments in support thereof, this court reviewed the record, the relevant case law and applied this law.  After doing so, we find that the opinion and judgment entry of the trial court properly determines and correctly disposes of the material issues in this case.  We therefore adopt the well-reasoned judgment of the trial court.  Trial Court Opinion and Judgment Entry attached as Appendix A.  Accordingly, appellant's assignment of error is found not well-taken.  The judgment of the Lucas County Court of Common Pleas is affirmed.  Court costs of this appeal are assessed to appellant.
Melvin L. Resnick, J., Richard W. Knepper, P.J.,Mark L. Pietrykowski, J., CONCUR.